     Case 4:19-cr-02942-JGZ-LAB Document 196 Filed 07/21/21 Page 1 of 3



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    United States of America,                           No. CR-19-02942-TUC-JGZ (LAB)
10                   Plaintiff,                           ORDER
11    v.
12    Jose Adan Olivas,
13                   Defendant.
14
15           Pending before the Court is Magistrate Judge Leslie Bowman’s Report and
16   Recommendation (R&R) recommending that the Court deny Defendant Jose Adan

17   Olivas’s Motion to Sever. (Doc. 184.) Olivas has filed an Objection to the Report, and the
18   Government has filed a Response to the Objection. (Docs. 190, 193.)

19           After an independent review of the parties’ briefing and of the record, the Court will

20   adopt Magistrate Judge Bowman’s recommendation, and deny the motion to sever. (Doc.
21   170.)
22                                   STANDARD OF REVIEW

23           When reviewing a magistrate judge’s R&R, this Court “may accept, reject, or

24   modify, in whole or in part, the findings or recommendations made by the magistrate

25   judge.” 28 U.S.C. § 636(b)(1). “[T]he district judge must review the magistrate judge’s

26   findings and recommendations de novo if objection is made, but not otherwise.” United
27   States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (emphasis in
28   original). District courts are not required to conduct “any review at all . . . of any issue that
     Case 4:19-cr-02942-JGZ-LAB Document 196 Filed 07/21/21 Page 2 of 3



 1   is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985); see also 28
 2   U.S.C. § 636(b)(1); Fed. R. Civ. P. 72. Further, a party is not entitled as of right to de novo
 3   review of evidence or arguments which are raised for the first time in an objection to the
 4   report and recommendation, and the Court’s decision to consider newly-raised arguments
 5   is discretionary. Brown v. Roe, 279 F.3d 742, 744 (9th Cir. 2002); United States v. Howell,
 6   231 F.3d 615, 621-622 (9th Cir. 2000).
 7                                          DISCUSSION
 8          Defendant’s Objection sets forth essentially the same arguments he asserted in his
 9   motion to sever and reply. Defendant does not object to specific findings in the Report; he
10   objects only to the legal conclusion. For the reasons thoroughly explained by Magistrate
11   Judge Bowman, and upon consideration of the applicable law, the Court concludes that, at
12   this stage of the proceedings, Olivas has not met his high burden of showing that a joint
13   trial would result in undue prejudice by compromising a specific right. Codefendant Jose
14   Padilla’s anticipated no-knowledge defense is not an irreconcilable or mutually
15   antagonistic defense.1 Even if the jury concludes that Padilla had no knowledge of the
16   illegal aliens, it does not necessarily follow that the jury must convict Olivas. Moreover,
17   as the Ninth Circuit has made clear, “a joint trial is particularly appropriate where the
18   codefendants are charged with conspiracy, because the concern for judicial efficiency is
19   less likely to be outweighed by possible prejudice to the defendants when much of the same
20   evidence would be admissible against each of them in separate trials.” United States v.
21   Fernandez, 388 F.3d 1199, 1242 (9th Cir. 2004); see United States v. Escalante, 637 F.2d
22   1197, 1201 (9th Cir. 1980) (the general rule in favor of joint trials “is also the rule in
23   conspiracy cases”). The Court concludes that careful instructions and trial management
24   will eliminate any risk of manifest prejudice.
25          Because Petitioner’s objection does not undermine the analysis and proper
26   conclusion reached by Magistrate Judge Bowman, Olivas’s objection is rejected, and the
27
            1
              Olivas argues repeatedly that the core of Padilla’s defense is “completely
28   irreconcilable” with Olivas’s core defense, but Olivas does not discuss his own defense or
     substantiate that the defenses are mutually antagonistic.

                                                  -2-
     Case 4:19-cr-02942-JGZ-LAB Document 196 Filed 07/21/21 Page 3 of 3



 1   Report and Recommendation is adopted.
 2                                      CONCLUSION
 3         IT IS ORDERED
 4         1. The Report and Recommendation (Doc. 184) is ADOPTED.
 5         2. Defendant’s Motion to Sever (Doc. 170) is DENIED.
 6
           Dated this 20th day of July, 2021.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -3-
